DETAILED ACTION
This final Office action is responsive to amendments filed September 19th, 2022. Claims 1-3, 8, and 13-15 have been amended. Claims 5-6 have been cancelled. Claims 1-4 and 7-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under the benefit of United States Provisional Application Serial No. 62/861,153, filed on June 13, 2019.

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application updating the local ledger and/or global ledger based on availability of an established network connection between processing systems (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-4 and 6-16, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 9/19/22 have been fully considered but they are not persuasive. 
On pages 7-12 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Beginning on page 9, Applicant “respectfully submits and maintains that the claims integrate any alleged judicial exception into a practical application. Particularly, Applicant expressly maintains and incorporates the arguments presented in all prior responses, including the Amendment filed on April 28, 2022.” Examiner respectfully disagrees and asserts, as previously stated that the amended claims do not integrate the judicial exception into a practical application. Applicant argues on pages 10-11 “Examiner relies on what is allegedly well-understood, routine, and conventional to maintain the 101 rejection at Step 2, Prong 2.” Examiner respectfully disagrees and asserts that, in addressing the specific argument presented by Applicant 4/28/22, “Each of independent claims 1, 8, and 14 implement a dual ledger transaction recording approach that improves processing system performance where interruptions or outages to network connectivity may exist”, Examiner stated the following, “the system’s ability to store data in both a local and global ledger does not present an improvement to processing system performance. The independent claims recite the “local ledger” and “global ledger” at a high-level of generality (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that it represents no more than mere instructions to apply the judicial exception on a computer.” Therefore, addressing the specific argument that “implement a dual ledger transaction recording approach” improves the computer system, Examiner asserted the above arguments regarding Step 2A Prong 2. Applicant’s arguments are not persuasive. 
Continuing on page 11 of the provided remarks, Applicant argues “the Examiner denies to give weight to a particular element, namely “responsive to a determination that the processing system does not have an established network connection with at least one other processing system, updates a local ledger maintained by the processing system,” which provides for improved computer functionality.” Applicant continues to argue, per the provided Specification, “this represents an improvement to the processing system, as described in the originally filed application, by “reducing data communication requirements and latency concerns.” Examiner respectfully disagrees and asserts, as previously addressed in the OA filed 6/20/22, the claimed local and global ledger storage ability do not improve the processing system. MPEP 2106.05(a)(I) ‘Improvements to Computer Functionality’ provides examples the courts have indicated may show an improvement in computer-functionality. Examiner asserts that the provided examples are not analogous to the improvements argued above by Applicant. Additionally, as stated previously, the use of an accelerator to perform processing tasks does not present an improvement in processing systems because the “local ledger” and “global ledger” at a high-level of generality (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that it represents no more than mere instructions to apply the judicial exception on a computer. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Applicant’s arguments are not persuasive. 
Continuing on page 12 of the provided remarks, Applicant regarding Step 2B, “expressly maintains and incorporates the arguments presented in all prior responses, including the Amendment filed on April 28, 2022, and submits that, for those reasons, each claim recites significantly more than an abstract idea or merely a generic computer performing generic computer functions alone.” Examiner respectfully disagrees and asserts, as previously presented in prior responses, the “ledger(s)” claim element merely facilitates the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0046, “The storage device 328 can store, among other things, a digital ledger 315, which maintains transaction records”; and Figure 3 item 328. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive. 
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 9/19/22 have been fully considered but they are not persuasive. 
On pages 12-16 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art. Specifically, on pages 14-15 of the provided remarks, Applicant argues, “Bacco describes one system (e.g., the FC activity verification system 126) triggering another system (e.g., the HR management system 189) to perform an action, but the operating modes of one particular system are not described as changing in Bacco. Rather, Bacco uses disparate systems (e.g., the FC activity verification system 126, the HR management system 189, etc.) to perform different tasks.” Examiner respectfully disagrees and asserts that while Bacco discloses separate sub-systems performing tasks, per cited Figure 1, the separate sub-systems are within the overall system of the Fulfilment Center Control System. Similar to Figure 4 of the provided Specification, the separate ‘Edge Processing Systems’ operate within the network of edge processing systems. Additionally, as cited in amended claims 1, 8, and 14, the FC activity verification system is generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration. Examiner notes the ‘generation of an event’ as analogous to the ‘changing of modes’ from one system to another. In response to the argument that “Bacco discloses disparate sub-systems to perform different tasks”, the corresponding HR management system or manual review system, as cited in amended claims 1, 8, and 14, stores the captured image for manual review and verification, thus performing the same task of verification of activities of the environment. Therefore, the 35 U.S.C 103 rejection is maintained. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.

Regarding Claims 1-4 and 7
Step 1: Independent claims 1 (system), and dependent claims 2-4 and 7, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a system comprising: an enclosure; and a processing system associated with the enclosure, the processing system comprising an accelerator, the accelerator being configured to operate in at least one of an activity verification mode or a transaction authentication mode, wherein, when operating in the transaction authentication mode, the accelerator verifies an activity has occurred, and subsequent to verifying that the activity has occurred, the accelerator responsive to a determination that the processing system does not have an established network connection with at least one other processing system updates a local ledger maintained by the processing system and responsive to a determination that the processing system has an established network connection with at least one other processing system, updates, based at least in part on the local ledger, a global ledger distributed between the processing system and the at least one other processing system, wherein the accelerator operates in the transaction authentication mode until an interrupt is received, wherein the accelerator operates in the activity verification mode responsive to receiving the interrupt, and wherein the accelerator returns to the transaction authentication mode responsive to completing the activity verification (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are performing activity verification and transaction authentication at an operation, which are functions of the human mind specifically judgement and evaluation. The Applicant’s claimed limitations are performing activity verification and transaction authentication, which is directed towards the abstract idea of Mental Process.
Dependent claims 2-4 and 7 are directed towards: wherein, when operating in the activity verification mode, the accelerator verifies an activity being performed at an operation, the activity being at least one of a service being performed at the operation or a delivery being made at the operation; wherein the verification is performed by the accelerator using image analysis based at least in part on image data received from a camera associated with the processing system; wherein, when operating in the transaction authentication mode, the accelerator further facilitates a subsequent action; wherein the enclosure is an energy industry operation component (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward Organizing Human Activity because the claimed limitations are verifying actions performed at an operation including a service or a delivery as well as having an energy industry operation component, which is directed toward commercial interaction. The Applicant’s claimed limitations are verifying servicing and delivery actions, which is directed towards the abstract idea of Organizing Human Activity specifically Commercial Interactions. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are verifying actions being performed at an operation, which is function of the human mind specifically observation, judgement, and evaluation. The Applicant’s claimed limitations are verifying actions being performed at an operation, which is directed towards the abstract idea of Mental Process.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “A system comprising: an enclosure; and a processing system associated with the enclosure, the processing system comprising an accelerator operating in at least one mode, a digital ledger, a local ledger, a global ledger, a camera; a plurality of processing systems” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-4 and 7 further narrow the abstract idea and dependent claims 3 additionally recite “image data received from a camera”, which does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “camera”, “processing system”, and “accelerator” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system comprising: an enclosure; and a processing system associated with the enclosure, the processing system comprising an accelerator operating in at least one mode, a digital ledger, a local ledger, a global ledger, a camera; a plurality of processing systems” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-4 and 7 recite “A system comprising: an enclosure; and a processing system associated with the enclosure, the processing system comprising an accelerator operating in at least one mode, a digital ledger, a local ledger, a global ledger, a camera; a plurality of processing systems”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0027 and 0046-49 and Figures 1-4 and 9. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-4 and 7 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 3 additionally recite “image data received from a camera”, which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “camera”, “processing system”, and “accelerator” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claims 8-16
Step 1: Independent claims 8 (method), 14 (system), and dependent claims 9-13, and 15-16, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 8 is directed to a method (i.e. process) and claim 14 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a computer-implemented method comprising: performing, by a first accelerator of a first processing system, transaction authentication by operating in a transaction authentication mode; responsive to receiving an interrupt, performing, by the first accelerator, an activity verification in an activity verification mode, the activity verification comprising: detecting, by the first accelerator, an activity; determining whether the first processing system has an establish network connection with a second processing system; responsive to determining that the first processing system does not have an established connection with the second processing system adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system; responsive to determining that the first processing system has an established network connection with the second processing system, updating, by a second accelerator of the second processing system, based at least in part on the first digital ledger, a second digital ledger stored at the second processing system to include the record of the activity; calculating, by the second accelerator, an encryption key to verify the record; responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger; and responsive to verifying the record, performing, by the second accelerator, a subsequent action; and returning the first accelerator to operate in the transaction authentication mode responsive to the first accelerator completing the activity verification (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are verifying actions being performed at an operation, which is function of the human mind specifically observation, judgement, and evaluation. The Applicant’s claimed limitations are verifying actions being performed at an operation, which is directed towards the abstract idea of Mental Process. The steps/functions disclosed above are directed towards the abstract idea of Organizing Human Activity specifically commercial interactions because the claim limitations are logging records and performing actions including scheduling a delivery, service to be performed, and automatically initiating a transfer of an asset. The Applicant’s claimed limitations are scheduling deliveries, services to be performed, or automatically initiating a transfer of an asset, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system”, “updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity”, “responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer; a first accelerator of a first processing system; a first digital ledger; a second accelerator of a second processing system; a second digital ledger; A system comprising: a first energy industry operation component comprising a first edge processing system and a first accelerator; a second energy industry operation component comprising a second edge processing system and a second accelerator; a camera” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 9-13 and 15-16 further narrow the abstract idea and dependent claims 10 and 15 additionally recite “image data received from a camera” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “camera associated with the first processing system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “computer; a first accelerator of a first processing system; a first digital ledger; a second accelerator of a second processing system; a second digital ledger; A system comprising: a first energy industry operation component comprising a first edge processing system and a first accelerator; a second energy industry operation component comprising a second edge processing system and a second accelerator; a camera” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 8-13; and System claims 14-16 recite “computer; a first accelerator of a first processing system; a first digital ledger; a second accelerator of a second processing system; a second digital ledger; A system comprising: a first energy industry operation component comprising a first edge processing system and a first accelerator; a second energy industry operation component comprising a second edge processing system and a second accelerator; a camera”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0027 and 0046-49 and Figures 1-4 and 9. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system”, “updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity”, “responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 9-13 and 15-16 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 10 and 15 additionally recite “image data received from a camera” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “camera associated with the first processing system” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Peffers (U.S 2019/0026146 A1) in view of Miller (U.S 2019/0333057 A1) in view of Roennow (U.S 2019/0208414 A1).
Claim 1
Regarding Claim 1, Bacco discloses the following:
A system comprising [see at least Col 2 lines 60-67 and Col 3 lines 1-6 for reference to control systems operating within the environment that generates and store information that ultimately sets forth the predefined activity orchestration associated with the environment; Figure 1 and related text regarding the Fulfillment Center Control Systems item 123; Figure 6 and related text regarding the operating system logic] 
an enclosure [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take multiple images of their field of view or video cameras that generate video of activity that occurs within their field of view; Col 2 lines 45-54 for reference to the image capture devices being mobile or stationary within the environment and if moveable, the image capturing devices are attached to roving equipment that traverses through the environment and a control system is employed to keep track of the location in the field; Figure 1 and related text regarding item 109 ‘image capture devices]  
a processing system associated with the enclosure, the processing system comprising an accelerator [see at least Col 13 lines 61-67 for reference to the server being employed to implement the FC activity verification system and the server including one or more processors; Figure 6 and related text regarding item 263 ‘servers’ and item 273 ‘processors’; Examiner notes ‘accelerator’ as ‘processor’] 
the accelerator being configured to operate in at least one of an activity verification mode or a transaction authentication mode [see at least Col 3 lines 7-19 for reference to the control systems including the fulfillment center (FC) activity verification system which includes both an activity queue and activity verification logic which verifies whether an activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Col 13 lines 61-64 for reference to server being employed to implement the FC activity verification system; Figure 1 and related text regarding item 126 ‘FC activity verification system’; Figure 6 and related text regarding the servers containing both the processors and the memory containing the FC Activity Verification System] 
when operating in the transaction authentication mode, the accelerator verifies an activity has occurred [see at least Col 3 lines 7-19 for reference to the control systems including the fulfillment center (FC) activity verification system which includes both an activity queue and activity verification logic which verifies whether an activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of an environment wherein the activity includes access to one of the inventory locations; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment]
the accelerator operates in the transaction authentication mode until an interrupt is received [see at least Col 6 lines 13-20 for reference to the FC activity verification system generating an event that triggers the human management system to implement various actions, for example, if the FC activity verification system finds it is unable to verify an activity captured by an image capture device is consistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action]
the accelerator operates in the activity verification mode responsive to receiving the interrupt [see at least Col 6 lines 20-26 for reference to the FC activity verification system generating an event indicating the inconsistency of the activity and providing the event to the human resource management system and the event triggering the human resource system to take appropriate action such as rendering a message to alert managers of the potential problem] 
the accelerator returns to the transaction authentication mode responsive to completing the activity verification [see at least Col 13 lines 35-44 for reference to once an event has been generated that triggers appropriate action in response to the inconsistency between the activity and the predefined activity orchestration of the environment of the environment, the activity verification logic logging the activity and ending as shown in Figure 5]
While Bacco discloses the limitations above, it does not disclose subsequent to verifying that the activity has occurred, the accelerator, responsive to a determination that the processing system does not have an established network connection with at least one other processing system, updates a local ledger maintained by the processing system; subsequent to verifying that the activity has occurred, the accelerator responsive to a determination that the processing system has an established network connection with at least one other processing system, updates, based at least in part of the local ledger, updates a global ledger distributed between the processing system and the at least one other processing system.
However, Peffers discloses the following:
subsequent to verifying that the activity has occurred, the accelerator updates a local ledger maintained by the processing system [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the recording method of Peffers. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

While the combination of Bacco and Peffers disclose the limitations above, they do not disclose responsive to a determination that the processing system does not have an established network connection with at least one other processing system, updates a local ledger maintained by the processing system; subsequent to verifying that the activity has occurred, the accelerator responsive to a determination that the processing system has an established network connection with at least one other processing system, updates, based at least in part of the local ledger, updates a global ledger distributed between the processing system and the at least one other processing system.
However, Miller discloses the following:
responsive to a determination that the processing system does not have an established network connection with at least one other processing system, updates a local ledger maintained by the processing system [see at least Paragraph 0073 for reference to the microledger virtual card functioning to enable a participating device to perform private and local machine-based transactions independent of an active network connection with a distributed ledger network; Paragraph 0073 for reference to network connectivity between the participating device and a distributed ledger network is not established the microledger virtual card functioning to record and/or reference one or more details of a transaction] 
Before the effective filing date, it would have been obvious to ordinary skill in the art to modify the accelerator updates of Peffers to include the determination of established network connection of Miller. Doing so would enable participating devices with secure hard ware elements to prove locally and independent of a real time or live attestation by the distributed ledger that they have been verified by the public distributed ledger, as stated by Miller (Paragraph 0029). 

While the combination of Bacco, Peffers, and Miller disclose the limitations above, they do not disclose subsequent to verifying that the activity has occurred, the accelerator updates a local ledger maintained by the processing system and updates a global ledger distributed between the processing system and at least one other processing system. 
However, Roennow disclose the following:
subsequent to verifying that the activity has occurred, the accelerator responsive to a determination that the processing system has an established network connection with at least one other processing system, updates, based at least in part of the local ledger, updates a global ledger distributed between the processing system and the at least one other processing system [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0127 for reference to the system using an open distributed ledger to keep a record of hashes of encrypted user data and after the encrypted data is hashed the result is added onto a ledger; Paragraph 0144 for reference to if the local block chain is used then one may add the Merke hashes onto a global block chain to verify the states of the local block chain for verifying information]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the block addition of Roennow. Doing so would assist in handling large data sets with block chains, as stated by Roennow (Paragraph 0007).
Claim 2
While the combination of Bacco, Peffers, Miller, and Roennow discloses the limitations above, regarding Claim 2, Bacco discloses the following:
the activity is selected from a group consisting of a service being performed at an operation or a delivery being made at the operation [see at least Col 3 lines 7-19 for reference to the control systems including the fulfillment center (FC) activity verification system which includes both an activity queue and activity verification logic which verifies whether an activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of an environment wherein the activity includes access to one of the inventory locations; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment] 
Claim 3
While the combination of Bacco, Peffers, Miller, and Roennow discloses the limitations above, regarding Claim 3, Bacco discloses the following:
when operating in the activity verification mode, the accelerator verifies the activity has occurred using image analysis based at least in part on image data received from a camera associated with the processing system [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take multiple images of their field of view or video cameras that generate video of activity that occurs within their field of view; Col 3 lines 11-15 for reference to the FC activity verification system being executable to verify whether the activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Figure 1 and related text regarding item 109 ‘image capture devices’; Figure 2 and related text regarding the field of view captured by image capturing devices in the environment]  
Claim 4
While the combination of Bacco, Peffers, Miller, and Roennow discloses the limitations above, regarding Claim 4, Bacco discloses the following:
when operating in the transaction authentication mode, the accelerator further facilitates a subsequent action [see at least Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of the environment; Col 12 lines 44-65 for reference to if the activity is inconsistent with the predefined activity orchestration of the environment then the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Col 13 lines 35-40 for reference to the activity verification logic logging the activity for future reference; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment specifically item 249 ‘Activity consistent?’, item 253 ‘Generate event that implements appropriate action’, and item 256 ‘Log activity’]
While Bacco discloses the limitations above, it does not disclose the accelerator updating a digital ledger.
However, Peffers discloses the following:
the accelerator updates a digital ledger [see at least Paragraph 0045 for reference to a blockchain serving as an open distributed ledger that can record transactions between two parties and the blockchain being used for recording events; Paragraph 0085 for reference to the accelerator tracking block content and the cores of socket (e.g., processor) being responsible for running the distributer ledger system; Paragraph 0085 for reference to the attached accelerator providing dedicated hardware resources to accelerate a set of ledger state updates] 
Before the effective filing date, it would be obvious to one of ordinary skill in the art to modify the accelerator functionality of Bacco to include the updating of the digital ledger of Peffers. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Peffers (U.S 2019/0026146 A1) in view of Miller (U.S 2019/0333057 A1) in view of Roennow (U.S 2019/0208414 A1), as applied in claim 1, in view of Mogou Dessap (U.S 2018/0230785 A1).
Claim 7
While the combination of Bacco, Peffers, Miller, and Roennow discloses the limitations above, regarding Claim 7, Bacco discloses the following:
the enclosure is an industry operation component [see at least Col 1 line 62-Col 2 line 9 for reference to the environment being described with specific reference to a materials handling facility and specifically a fulfillment center and it is understood that the materials handling facility provides one example of many other types of environments to which the principles herein apply, wherein the environment might be a factory or other establishment] 
While Bacco discloses the limitations above, it does not disclose an energy industry operation component.
However, Mogou Dessap discloses the following:
an energy industry operation component [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system to send commands and receive data; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Bacco to include the energy industry operation component of Mogou Dessap. Because a cloud computing system is used, the breadth of searching may be increased to accommodate a wide variety of scenarios. Thus, the oilfield engineer is not limited to analyzing the known configurations of oilfield operations, but is allowed to experiment with additional configurations that may not have been used in the past, as stated by Mogou Dessap (Paragraph 0056). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Miller (U.S 2019/0333057 A1) in view of Peffers (U.S 2019/0026146 A1).
Claim 8
Regarding Claim 8, Bacco discloses the following:
A computer-implemented method comprising [see at least Col 11 lines 23-29 for reference to the method implemented on a server, computer system, or device to verify that activity occurring within the environment is consistent with the predefined activity orchestration in the environment; Figure 5 and related text regarding the method of the operation of the activity verification logic of the FC activity verification system] 
performing, by a first accelerator of a first processing system, transaction authentication by operating in a transaction authentication mode [see at least Col 3 lines 11-15 for reference to the FC activity verification system verifying whether a captured activity is consistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action]
responsive to receiving an interrupt, performing, by the first accelerator, an activity verification in an activity verification mode [see at least Col 6 lines 20-26 for reference to the FC activity verification system generating an event indicating the inconsistency of the activity and providing the event to the human resource management system and the event triggering the human resource system to take appropriate action such as rendering a message to alert managers of the potential problem; Col 6 lines 34-46 for reference to the manual review system providing a location and storage for images of activities that cannot be verified by the FC activity verification system, wherein the FC activity system generates and event indicating that the activity could not be verified and in response to such an event the manual review system stores the captured image for manual review and verification; Col 12 lines 49-56 for reference to the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Examiner notes the various ‘generation of events indicating inconsistency’ by the FC activity verification system as analogous to the ‘received interrupt’]
the activity verification comprising: detecting, by a first accelerator of a first processing system, an activity [see at least Col 4 lines 60-65 for reference to the FC activity verification system interfaces to take action due to the detection of activity captured by one or more of the image capture devices that is inconsistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action] 
adding, by the first accelerator, a record of the activity to the first processing system [see at least Col 13 lines 35-40 for reference to the activity verification logic logging the activity for future reference; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment specifically item 249 ‘Activity consistent?’, item 253 ‘Generate event that implements appropriate action’, and item 256 ‘Log activity’] 
responsive to verifying the record, performing, by the second accelerator, a subsequent action [see at least Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of the environment; Col 12 lines 44-65 for reference to if the activity is inconsistent with the predefined activity orchestration of the environment then the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment specifically item 249 ‘Activity consistent?’, item 253 ‘Generate event that implements appropriate action’, and item 256 ‘Log activity’] 
returning the first accelerator to operate in the transaction authentication mode responsive to the first accelerator completing the activity verification [see at least Col 13 lines 35-44 for reference to once an event has been generated that triggers appropriate action in response to the inconsistency between the activity and the predefined activity orchestration of the environment of the environment, the activity verification logic logging the activity and ending as shown in Figure 5]
While Bacco discloses the limitations above, it does not disclose determining whether the first processing system has an established network connection with a second processing system; responsive to a determination that the processing system does not have an established network connection with at least one other processing system, adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system; responsive to a determination that the processing system has an established network connection with at least one other processing system, updates, based at least in part of the local ledger, updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity. 
However, Miller discloses the following:
determining whether the first processing system has an established network connection with a second processing system [see at least Paragraph 0033 for reference to a participating device establishing a network connection to the distributed ledger network for purposes of divesting transactions to the distributed ledger network and receiving consensus services; Paragraph 0071 for reference to the system determining once connectivity between the participating device and the distributed ledger network is established; Paragraph 0073 for reference to the system determining network connectivity between the participating device and a distributed ledger network is not established]
responsive to a determination that the processing system does not have an established network connection with at least one other processing system, adding, a record of the activity to a first digital ledger stored at the first processing system [see at least Paragraph 0073 for reference to the microledger virtual card functioning to enable a participating device to perform private and local machine-based transactions independent of an active network connection with a distributed ledger network; Paragraph 0073 for reference to network connectivity between the participating device and a distributed ledger network is not established the microledger virtual card functioning to record and/or reference one or more details of a transaction]
responsive to a determination that the processing system has an established network connection with at least one other processing system, updates, based at least in part of the local ledger, updating, by a second processing system, a second digital ledger stored at the second processing system to include the record of the activity [see at least Paragraph 0033 for reference to a participating device establishing a network connection to the distributed ledger network for purposes of divesting transactions to the distributed ledger network and receiving consensus services; Paragraph 0071 for reference to once connectivity between the participating device and the distributed ledger network is established, the system may function to upload from the participating device to the distributed ledger network all ledger transactions documented or attested to; Paragraph 0080 for reference to upon establishing a network connection between a distributed ledger network and a participating device the system enables the participating device to present attested transactions to one or more validators associated with the distributed ledger network]
Before the effective filing date, it would have been obvious to ordinary skill in the art to modify the system of Bacco to include the determination of established network connection of Miller. Doing so would enable participating devices with secure hard ware elements to prove locally and independent of a real time or live attestation by the distributed ledger that they have been verified by the public distributed ledger, as stated by Miller (Paragraph 0029).
 
While the combination of Bacco and Miller discloses the limitations above, it does not disclose adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system; updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity; calculating, by the second accelerator, an encryption key to verify the record; or responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger.
However, Peffers discloses the following:
adding, by the first accelerator, a record of the activity to a first digital ledger stored at the first processing system [see at least Paragraph 0043 for reference to a processor being coupled to a plurality of accelerators to perform one or more operations; Paragraph 0085 for reference to the accelerator tracking block content and the cores of socket (e.g., processor) being responsible for running the distributer ledger system]
updates, based at least in part of the local ledger, updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity [see at least Paragraph 0043 for reference to a processor being coupled to a plurality of accelerators to perform one or more operations; Paragraph 0045 for reference to a blockchain serving as an open distributed ledger that can record transactions between two parties and the blockchain being used for recording events; Paragraph 0085 for reference to the accelerator tracking block content and the cores of socket (e.g., processor) being responsible for running the distributer ledger system; Paragraph 0085 for reference to the attached accelerator providing dedicated hardware resources to accelerate a set of ledger state updates] 
calculating, by the second accelerator, an encryption key to verify the record [see at least Paragraph 0052 for reference to the addresses on a blockchain being derived by a process of hashing public keys; Paragraph 0082 for reference to a hardware accelerator to recover a key from encrypted data, e.g., from a block of a blockchain]
responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the record keeping method of Bacco to include the ledger and encryption key verification of Peffers. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Miller (U.S 2019/0333057 A1) in view of Peffers (U.S 2019/0026146 A1), as applied in claim 8, in view of Mogou Dessap (U.S 2018/0230785 A1.
Claim 9
While the combination of Bacco, Miller, and Peffers disclose the limitations above, regarding Claim 9, Bacco discloses the following:
detecting the activity comprises verifying, by the first accelerator, an activity being performed at an industry operation [see at least Col 4 lines 60-65 for reference to the FC activity verification system interfaces to take action due to the detection of activity captured by one or more of the image capture devices that is inconsistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action]
While Bacco discloses the limitations above, it does not disclose detecting the activity comprises verifying and activity being performed at an energy industry operation.
However, Mogou Dessap discloses the following:
detecting the activity comprises verifying, by the first accelerator, an activity being performed at an energy industry operation [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system provided with computer facilities for receiving, storing, processing, and / or analyzing data from the field management tool, the wellsite system, or other part of the field; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Bacco to include the energy industry operation component of Mogou Dessap. Because a cloud computing system is used, the breadth of searching may be increased to accommodate a wide variety of scenarios. Thus, the oilfield engineer is not limited to analyzing the known configurations of oilfield operations, but is allowed to experiment with additional configurations that may not have been used in the past, as stated by Mogou Dessap (Paragraph 0056).
Claim 10
While the combination of Bacco, Peffers, Miller, and Mogou Dessap disclose the limitations above, regarding Claim 10, Bacco discloses the following:
verifying the activity is performed using image analysis based at least in part on image data received from a camera associated with the first processing system [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take multiple images of their field of view or video cameras that generate video of activity that occurs within their field of view; Col 3 lines 11-15 for reference to the FC activity verification system being executable to verify whether the activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Figure 1 and related text regarding item 109 ‘image capture devices’; Figure 2 and related text regarding the field of view captured by image capturing devices in the environment]

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Miller (U.S 2019/0333057 A1) in view of Peffers (U.S 2019/0026146 A1), as applied in claim 8, in view of Roennow (U.S 2019/0208414 A1).
Claim 11
While the combination of Bacco, Miller, and Peffers discloses the limitations above, Bacco does not disclose the second ledger comprising a local ledger and a global ledger.
Regarding Claim 11, Roennow discloses the following:
the second digital ledger comprises a local ledger and a global ledger [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0144 for reference to the database either being deployed using a regular database or a local block chain] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the ledger types of Roennow. Doing so would assist in handling large data sets with block chains, as stated by Roennow (Paragraph 0007). 
Claim 12
While the combination of Bacco, Miller, Peffers, and Roennow discloses the limitations above, Bacco does not disclose the second accelerator adds the record to a block of the local ledger and to a block of the global ledger responsive to verifying the record. 
Regarding Claim 12, Peffers discloses the following:
the second accelerator adds the record to a block of the ledger responsive to verifying the record [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the recording method of Piersol. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

While the combination of Bacco and Peffers disclose the limitations above, Peffers does not disclose adding the record to a block of the local ledger and to a block of the global ledger.
However, Roennow discloses the following:
adds the record to a block of the local ledger and to a block of the global ledger [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0127 for reference to the system using an open distributed ledger to keep a record of hashes of encrypted user data and after the encrypted data is hashed the result is added onto a ledger; Paragraph 0144 for reference to if the local block chain is used then one may add the Merke hashes onto a global block chain to verify the states of the local block chain for verifying information] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the block addition of Roennow. Doing so would assist in handling large data sets with block chains, as stated by Roennow (Paragraph 0007).
Claim 13
While the combination of Bacco, Miller, Peffers, and Roennow discloses the limitations above, Bacco does not disclose the second accelerator adds the record to a block of the local ledger responsive to verifying the record or the second accelerator adds the record to a block of the global ledger responsive to verifying the record and responsive to establishing a communication link to another accelerator.
Regarding Claim 13, Peffers discloses the following:
the second accelerator adds the record to a block of the local responsive to verifying the record [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol] 
the second accelerator adds the record to a block of the ledger responsive to verifying the record and responsive to establishing a communication link to another accelerator [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol; Paragraph 0135 for reference to each block on the blockchain having one or more transactions and a dispatcher routing an operation to one or the plurality of engines (e.g., accelerators or circuits) based on the type or operation; Figure 8 and related text regarding the display of circuitry for the blockchain transaction acceleration for reference to the connection between a first and second accelerator as seen in items 806 ‘accelerator 1’ and item 808 ‘accelerator 2’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the recording method of Piersol. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

While the combination of Bacco and Peffers disclose the limitations above, Peffers does not disclose adding the record to a block of the local ledger and to a block of the global ledger.
However, Roennow discloses the following:
adds the record to a block of the local ledger responsive to verifying the record [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0127 for reference to the system using an open distributed ledger to keep a record of hashes of encrypted user data and after the encrypted data is hashed the result is added onto a ledger]
 adds the record to a block of the global ledger responsive to verifying the record [see at least Paragraph 0113 for reference to the nodes dividing block chain data using a database, a local block chain or be part of a global block chain; Paragraph 0127 for reference to the system using an open distributed ledger to keep a record of hashes of encrypted user data and after the encrypted data is hashed the result is added onto a ledger; Paragraph 0144 for reference to if the local block chain is used then one may add the Merke hashes onto a global block chain to verify the states of the local block chain for verifying information]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the logging method of Bacco to including the block addition of Roennow. Doing so would assist in handling large data sets with block chains, as stated by Roennow (Paragraph 0007).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacco (U.S 8,190,498 B1) in view of Peffers (U.S 2019/0026146 A1) in view of Miller (U.S 2019/0333057 A1) in view of Mogou Dessap (U.S 2018/0230785 A1).
Claim 14
Regarding Claim 14, Bacco discloses the following:
A system comprising [see at least Col 2 lines 60-67 and Col 3 lines 1-6 for reference to control systems operating within the environment that generates and store information that ultimately sets forth the predefined activity orchestration associated with the environment; Figure 1 and related text regarding the Fulfillment Center Control Systems item 123; Figure 6 and related text regarding the operating system logic]
a first industry operation component comprising a first edge processing system and a first accelerator, the first accelerator being configured to [see at least Col 13 lines 61-67 for reference to the server being employed to implement the FC activity verification system and the server including one or more processors; Figure 6 and related text regarding item 263 ‘servers’ and item 273 ‘processors’; Examiner notes ‘accelerator’ as ‘processor’]
perform, by a first accelerator of a first processing system, transaction authentication by operating in a transaction authentication mode [see at least Col 3 lines 11-15 for reference to the FC activity verification system verifying whether a captured activity is consistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action]
responsive to receiving an interrupt, perform, by the first accelerator, an activity verification in an activity verification mode [see at least Col 6 lines 20-26 for reference to the FC activity verification system generating an event indicating the inconsistency of the activity and providing the event to the human resource management system and the event triggering the human resource system to take appropriate action such as rendering a message to alert managers of the potential problem; Col 6 lines 34-46 for reference to the manual review system providing a location and storage for images of activities that cannot be verified by the FC activity verification system, wherein the FC activity system generates and event indicating that the activity could not be verified and in response to such an event the manual review system stores the captured image for manual review and verification; Col 12 lines 49-56 for reference to the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Examiner notes the various ‘generation of events indicating inconsistency’ by the FC activity verification system as analogous to the ‘received interrupt’] 
the activity verification comprising: detect an activity, and add a record of the activity to a first digital ledger stored at the first edge processing system [see at least Col 4 lines 60-65 for reference to the FC activity verification system interfaces to take action due to the detection of activity captured by one or more of the image capture devices that is inconsistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action; Col 13 lines 35-40 for reference to the activity verification logic logging the activity for future reference; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment specifically item 249 ‘Activity consistent?’, item 253 ‘Generate event that implements appropriate action’, and item 256 ‘Log activity’]
return the first accelerator to operate in the transaction authentication mode responsive to the first accelerator completing the activity verification [see at least Col 13 lines 35-44 for reference to once an event has been generated that triggers appropriate action in response to the inconsistency between the activity and the predefined activity orchestration of the environment of the environment, the activity verification logic logging the activity and ending as shown in Figure 5]
a second industry operation component comprising a second edge processing system and a second accelerator, the second accelerator being configured to [see at least Col 13 lines 61-67 for reference to the server being employed to implement the FC activity verification system and the server including one or more processors; Col 14 lines 53-55 for reference to the processor depicted in Figure 6 item 273 representing multiple processors and the memory depicted in Figure 6 item 276 representing multiple memories working in parallel; Figure 6 and related text regarding item 263 ‘servers’ and item 273 ‘processors’; Examiner notes ‘accelerator’ as ‘processor’]
responsive to verifying the record, performing, by the second accelerator, a subsequent action [see at least Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of the environment; Col 12 lines 44-65 for reference to if the activity is inconsistent with the predefined activity orchestration of the environment then the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment specifically item 249 ‘Activity consistent?’, item 253 ‘Generate event that implements appropriate action’, and item 256 ‘Log activity’]
While Bacco discloses the limitations above, it does not disclose a first energy industry operation component; a second energy industry operation component; responsive to determining that the first edge processing system does not have an established network connection with a second edge processing system add a record of the activity to a first digital ledger stored at the first processing system; responsive to determining that the first edge processing system has an established network connection with a second edge processing system, transmitting the record of the activity to the second edge processing system; updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity; calculating, by the second accelerator, an encryption key to verify the record; or responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger.
However, Peffers discloses the following:
add a record of the activity to a first digital ledger stored at the first processing system [see at least Paragraph 0043 for reference to a processor being coupled to a plurality of accelerators to perform one or more operations; Paragraph 0085 for reference to the accelerator tracking block content and the cores of socket (e.g., processor) being responsible for running the distributer ledger system]
updating, by a second accelerator of a second processing system, a second digital ledger stored at the second processing system to include the record of the activity [see at least Paragraph 0043 for reference to a processor being coupled to a plurality of accelerators to perform one or more operations; Paragraph 0045 for reference to a blockchain serving as an open distributed ledger that can record transactions between two parties and the blockchain being used for recording events; Paragraph 0085 for reference to the accelerator tracking block content and the cores of socket (e.g., processor) being responsible for running the distributer ledger system; Paragraph 0085 for reference to the attached accelerator providing dedicated hardware resources to accelerate a set of ledger state updates] 
calculating, by the second accelerator, an encryption key to verify the record [see at least Paragraph 0052 for reference to the addresses on a blockchain being derived by a process of hashing public keys; Paragraph 0082 for reference to a hardware accelerator to recover a key from encrypted data, e.g., from a block of a blockchain]
responsive to verifying the record, adding, by the second accelerator, the record to a block of the second digital ledger [see at least Paragraph 0088 for reference to the accelerator tracking block content and sending out requests to peers for any missing transactions and the core of socket running the distributed ledger system where valid blocks and transactions may be passed to the core where they are executed against the ledger and new blocks may be initiated as part of the peer to peer consensus protocol]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the record keeping method of Bacco to include the ledger and encryption key verification of Peffers. Doing so would allow for blockchain utilization to become production worthy in enterprise settings, e.g., by efficiently scaling to much higher transaction processing rates than possible previously, as stated by Peffers (Paragraph 0044).

While the combination of Bacco and Peffers discloses the limitations above, it does not disclose a first energy component; a second energy component; responsive to determining that the first edge processing system does not have an established network connection with a second edge processing system add a record of the activity to a first digital ledger stored at the first processing system; responsive to determining that the first edge processing system has an established network connection with a second edge processing system, transmitting the record of the activity to the second edge processing system.
However, Miller discloses the following:
responsive to determining that the first edge processing system does not have an established network connection with a second edge processing system, add a record of the activity to a first digital ledger stored at the first processing system [see at least Paragraph 0073 for reference to the microledger virtual card functioning to enable a participating device to perform private and local machine-based transactions independent of an active network connection with a distributed ledger network; Paragraph 0073 for reference to network connectivity between the participating device and a distributed ledger network is not established the microledger virtual card functioning to record and/or reference one or more details of a transaction]
responsive to determining that the first edge processing system has an established network connection with a second edge processing system, transmitting the record of the activity to the second edge processing system [see at least Paragraph 0033 for reference to a participating device establishing a network connection to the distributed ledger network for purposes of divesting transactions to the distributed ledger network and receiving consensus services; Paragraph 0071 for reference to once connectivity between the participating device and the distributed ledger network is established, the system may function to upload from the participating device to the distributed ledger network all ledger transactions documented or attested to; Paragraph 0080 for reference to upon establishing a network connection between a distributed ledger network and a participating device the system enables the participating device to present attested transactions to one or more validators associated with the distributed ledger network]
Before the effective filing date, it would have been obvious to ordinary skill in the art to modify the accelerator updates of Peffers to include the determination of established network connection of Miller. Doing so would enable participating devices with secure hard ware elements to prove locally and independent of a real time or live attestation by the distributed ledger that they have been verified by the public distributed ledger, as stated by Miller (Paragraph 0029).

While the combination of Bacco, Peffers, and Miller discloses the limitations above, they do not disclose a first or second energy industry operation component. 
However, Mogou Dessap discloses the following:
a first energy industry operation component [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system provided with computer facilities for receiving, storing, processing, and / or analyzing data from the field management tool, the wellsite system, or other part of the field; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’]
a second energy industry operation component [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system provided with computer facilities for receiving, storing, processing, and / or analyzing data from the field management tool, the wellsite system, or other part of the field; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Bacco to include the energy industry operation component of Mogou Dessap. Because a cloud computing system is used, the breadth of searching may be increased to accommodate a wide variety of scenarios. Thus, the oilfield engineer is not limited to analyzing the known configurations of oilfield operations, but is allowed to experiment with additional configurations that may not have been used in the past, as stated by Mogou Dessap (Paragraph 0056).

Claim 15
While the combination of Bacco, Peffers, Miller, and Mogou Dessap disclose the limitations above, regarding Claim 15, Bacco discloses the following:
the first industry operation component comprises a camera communicatively coupled to the first edge processing system to capture image data [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take multiple images of their field of view or video cameras that generate video of activity that occurs within their field of view; Col 2 lines 45-54 for reference to the image capture devices being mobile or stationary within the environment and if moveable, the image capturing devices are attached to roving equipment that traverses through the environment and a control system is employed to keep track of the location in the field; Figure 1 and related text regarding item 109 ‘image capture devices]
detecting the activity comprises by verifying, by the first accelerator, an activity being performed at an industry operation [see at least Col 4 lines 60-65 for reference to the FC activity verification system interfaces to take action due to the detection of activity captured by one or more of the image capture devices that is inconsistent with the predefined activity orchestration of the environment; Col 8 lines 3-9 for reference to the FC activity verification system determining that an area of pixels has experienced activity and automatically verifying that such access is proper and generating an event associated with the access activity to trigger the implementation of proper action] 
verifying the activity is performed using image analysis based at least in part on the image data received from the camera [see at least Col 2 lines 22-33 for reference to the environment having image capture devices which comprise for example digital still cameras that take multiple images of their field of view or video cameras that generate video of activity that occurs within their field of view; Col 3 lines 11-15 for reference to the FC activity verification system being executable to verify whether the activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Figure 1 and related text regarding item 109 ‘image capture devices’; Figure 2 and related text regarding the field of view captured by image capturing devices in the environment]
While Bacco discloses the limitations above, it does not disclose a first energy industry operation component or detecting the activity comprises verifying and activity being performed at an energy industry operation.
However, Mogou Dessap discloses the following:
a first energy industry operation component [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system provided with computer facilities for receiving, storing, processing, and / or analyzing data from the field management tool, the wellsite system, or other part of the field; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’]
detecting the activity comprises verifying, by the first accelerator, an activity being performed at an energy industry operation [see at least Paragraph 0015 for reference to the wellsite system being associated with a rig, a wellbore, and other field equipment to perform wellbore operations; Paragraph 0016 for reference to the surface unit being coupled to a field management tool and/or the wellsite system provided with computer facilities for receiving, storing, processing, and / or analyzing data from the field management tool, the wellsite system, or other part of the field; Paragraph 0041 for reference to the oilfield management application may include functionality to adjust at least some of the parameters to perform oilfield operations according to the well plan and extract hydrocarbons from the oilfield; Figure 1 and related text regarding item 112 ‘surface unit’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the enclosure of Bacco to include the energy industry operation component of Mogou Dessap. Because a cloud computing system is used, the breadth of searching may be increased to accommodate a wide variety of scenarios. Thus, the oilfield engineer is not limited to analyzing the known configurations of oilfield operations, but is allowed to experiment with additional configurations that may not have been used in the past, as stated by Mogou Dessap (Paragraph 0056).
Claim 16
While the combination of Bacco, Peffers, Miller, and Mogou Dessap disclose the limitations above, regarding Claim 16, Bacco discloses the following:
performing the subsequent action comprises at least one of scheduling a delivery, scheduling a service to be performed, and automatically initiating a transfer of an asset [see at least Col 2 lines 19-21 for reference to the environment determining the actions done for example if the environment is warehouse then the actions involve inventory of items being stored in various locations; Col 3 lines 7-19 for reference to the control systems including the fulfillment center (FC) activity verification system which includes both an activity queue and activity verification logic which verifies whether an activity captured by at least one of the image capture devices in the environment is consistent with the predefined activity orchestration of the environment; Col 12 lines 15-29 for reference to the activity verification logic verifying that the activity is consistent with the predefined activity orchestration of an environment wherein the activity includes access to one of the inventory locations; Col 12 lines 44-65 for reference to if the activity is inconsistent with the predefined activity orchestration of the environment then the activity verification logic generating an event that describes the inconsistency between the respective activity and the predefined activity orchestration; Figure 5 and related text regarding the operation of the system to verify activity occurring in the environment specifically item 249 ‘Activity consistent?’, item 253 ‘Generate event that implements appropriate action’, and item 256 ‘Log activity’]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 9,311,643 B2
Dixon et al.
Aggregating of validated transactions for settlement
US 10,037,517 B1
Chi et al.
Risk Management In Online And Offline Transactions
US 10,366,378 B1
Han et al.
Processing Transactions in Offline Mode


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683